Exhibit 10.23

SEPARATION AND RELEASE AGREEMENT

This SEPARATION AND RELEASE AGREEMENT (“Agreement”), executed as of 4th day of
January, 2008, is entered into by and between EDGAR ONLINE, INC., a Delaware
corporation with a principal place of business in Norwalk, Connecticut (together
with its subsidiaries and affiliates being collectively referred to herein as
“Company”) and GREG ADAMS, an individual residing in Ossining, New York
(“Executive”).

W I T N E S S E T H

WHEREAS, the Executive shall cease to be an employee of the Company as of the
Separation Date (as hereinafter defined);

WHEREAS, the Executive and the Company desire to settle fully and finally any
and all employment-related matters between them as of the Separation Date,
including, but not limited to, any issues that may arise out of the Executive’s
employment with the Company and the termination thereof.

NOW, THEREFORE, in consideration of the mutual agreements and understandings set
forth herein, intending to be legally bound, the parties hereto hereby agree as
follows:

 

Section 1. Termination of Employment; Consideration and Benefits.

 

  (a) Termination of Employment. The Executive’s employment with the Company
shall terminate as of the close of business on the earlier of filing of the
Company’s Form 10-K for 2007 or March 15, 2008 (the “Separation Date”).

 

  (b) Consideration and Benefits. In consideration for the Executive’s agreement
to be bound by the terms of this Agreement, the Executive shall be entitled to
receive from the Company the payments and severance benefits pursuant to
Section 7(g), and as applicable the Severance Benefits as defined under
Section 7(c), of the Executive’s Employment Agreement dated December 27, 2004
and as amended on January 31, 2005 (the “Employment Agreement”). Executive’s
payments and benefits under the Employment Agreement set forth in subparagraphs
(i) through (vi) of this Section 1(b).

 

  (i) Company will pay the Executive a payment equal to (a) the Executive’s then
current base salary and (b) the average of the last two cash bonuses paid to the
Executive in twelve (12) equal monthly installments over a one year period from
the Separation Date;

 

  (ii) Reimburse the cost of outplacement counseling with the maximum cost to
the Company not to exceed $25,000;

 

  (iii) Maintain health benefits for the Executive and his dependents for twelve
(12) months from the Separation Date or until Executive obtains full-time
employment with an employer that provides comparable health coverage;

 

Confidential   

1

  



--------------------------------------------------------------------------------

  (iv) Continue the commutation allowance of $1,500 per month for the 12-month
period from the Separation Date;

 

  (v) Allow Executive to elect to make contributions to the Company’s 401k Plan
for the 12-month period from the Separation Date, however, such contributions
will not receive any Company matching contribution in effect at that time; and

 

  (vi) Executive’s stock options and other awards under the Company’s stock
option plans shall immediately vest and remain exercisable for the period of the
lesser of (a) the original term of the stock option or (b) five years.

 

  (c) Furthermore, as additional consideration for the signing of this Agreement
and compliance with the promises and conditions herein Company agrees to provide
the additional payments and benefits (collectively “Additional Consideration”)
set forth in subparagraphs (i) through (iv) of this Section 1 (c).

 

  (i) All payments pursuant to this Agreement shall be made by the Company
through its regularly scheduled payroll by wire transfer to the Executive’s
account in which his payroll is currently deposited; provided, that to the
extent any such payment obligation remains unpaid by the Company for ten (10)
business days after written notice is given by the Executive to the Company the
unpaid, past due amount shall accrue interest at the rate of one half percent
(0.5%) per month until paid.

 

  (ii) Continued access to Company email for one (1) month after Separation
Date;

 

  (iii) Ownership of Company laptop used by Executive with Company software and
data removed; and

 

  (iv) A paid up license to use the Company’s I-Metrix Pro product for a period
of three (3) years from the Separation Date.

2. Release. Executive understands and agrees that he would not receive the
payments and benefits under the Employment Agreement and the Additional
Consideration absent the execution of this Separation and Release Agreement.

 

  (a) On the Separation Date the Executive knowingly and voluntarily releases
and forever discharges the Company and the Company’s parents, subsidiaries and
affiliates, together with all of their respective past and present directors,
managers, officers, partners, employees and attorneys, and each of their
predecessors, successors and assigns, and any of the foregoing in their capacity
as a shareholder or agent of the Company (collectively, “Releasees”) from any
and all claims, charges, complaints, promises, agreements, controversies, liens,
demands, causes of action, obligations, damages and liabilities of any nature
whatsoever, known or unknown, suspected or unsuspected, which against them the
Executive or his executors,

 

Confidential   

2

  



--------------------------------------------------------------------------------

 

administrators, successors or assigns ever had, now have, or may hereafter claim
to have against any of the Releasees by reason of any matter, cause or thing
whatsoever arising on or before the Separation Date and whether or not
previously asserted before any state or federal court or before any state or
federal agency or governmental entity (the “Release”). The Release includes,
without limitation, any rights or claims relating in any way to the Executive’s
employment relationship with the Company or any of the Releasees, or the
termination thereof, or arising under any statute or regulation, including, but
not limited to, the Age Discrimination in Employment Act of 1967, Title VII of
the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Americans with
Disabilities Act of 1990, the Employee Retirement Income Security Act of 1974,
The New York State and New York City Human Rights Laws, Connecticut Fair
Employment Practices Act Connecticut Family and Medical Leave Law, and the
federal Family Medical Leave Act of 1993, each as amended, or any other federal,
state or local law, regulation, ordinance or common law, or under any policy,
agreement, understanding or promise, whether written or oral, formal or
informal, between any of the Releasees and the Executive.

 

  (b) Nothing herein shall be deemed to release any of the Executive’s rights
under this Agreement.

 

  (c) The Executive represents that the Company has advised him to consult with
an attorney of his choosing prior to signing this Agreement. The Executive
further represents that he understands and agrees that he has the right and has
in fact reviewed this Agreement and, specifically, the Release, with an attorney
of the Executive’s choice. The Executive further represents that he understands
and agrees that the Company is under no obligation to offer him this Agreement,
and that the Executive is under no obligation to consent to the Release, and
that he has entered into this Agreement freely and voluntarily.

 

3. Confidentiality.

During the period commencing on the Separation Date and continuing for one
(1) year thereafter, Executive will adhere to the provisions of Section 8 of the
Employment Agreement regarding confidential information, the terms of which
section are hereby incorporated by reference. Except for those Agreement terms
which are publicly disclosed by Company, Executive shall treat the terms of this
Agreement as confidential and shall not disclose the terms of this Agreement
except to his immediate family, legal, accounting, or financial advisors.

 

Confidential   

3

  



--------------------------------------------------------------------------------

4. Non-Competition; Non-Solicitation.

 

  (a) During the period commencing on the Separation Date and continuing for one
(1) year thereafter Executive shall comply with the non-competition terms of
Section 8 of the Employment Agreement the terms of which are hereby incorporated
by reference.

 

  (b) During the period commencing on the Separation Date and continuing for one
(1) year thereafter, the Executive shall comply with the non-solicitation terms
of Section 8 of the Employment Agreement the terms of which are hereby
incorporated by reference.

 

5. Cooperation.

The Executive agrees that he will fully cooperate in any litigation or
government investigation in which the Company or any of the Company’s parents,
subsidiaries and affiliates may become involved such cooperation shall include
the Executive making himself available, upon the request of the Company, for
depositions, court appearances and interviews by Company’s counsel. To the
maximum extent permitted by law, the Executive agrees that he will notify the
Chairman of the Board of Directors of the Company and the Chairman of the Audit
Committee of the Board of Directors of the Company if he is contacted by any
government agency or any other person contemplating or maintaining any claim or
legal action against the Company or any of the Company’s parents, subsidiaries
and affiliates, or by any agent or attorney of such person.

 

6. Proceedings.

The Executive has not filed, and agrees not to initiate or cause to be initiated
on his behalf, any complaint, charge, claim or proceeding against the Company
before any local, state or federal agency, court or other body relating to his
employment or the separation or termination of his employment, other than with
respect to the obligations of the Company to the Executive under this Agreement,
(each individually, a “Proceeding”), and agrees not to voluntarily participate
or join in any Proceeding, provided however, this Separation and Release
Agreement does not preclude Executive from filing a charge of discrimination
with the U.S. Equal Employment Opportunity Commission (“EEOC”) or any analogous
state or local agency. Executive, however, waives any right he may have to
recover monetary or other damages, or attorneys’ fees or costs, based on any
such charge of discrimination or any action initiated by Executive or on his
behalf by a third party.

 

7. Notice.

For purposes of this Agreement, notices and all other communications provided
for in this Agreement shall be in writing and shall be deemed to have been duly
given when delivered or mailed by United States registered mail, return receipt
requested, postage prepaid as follows:

 

Confidential   

4

  



--------------------------------------------------------------------------------

If to the Company:

EDGAR Online, Inc.

50 Washington Street

South Norwalk, Connecticut 06854

Attention: Richard Rosenfeld, General Counsel

If to the Executive:

Greg Adams

15 Highview Road

Ossining, NY 10562

or such other address as either party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.

 

8 Miscellaneous.

 

  (a) Enforcement; Governing Law; Jurisdiction. This Agreement shall be governed
by and construed in accordance with the laws of the State of Connecticut without
regard to its conflicts of law principles. The Company shall have the right,
without prejudice to any other rights or remedies it might have under the law
which are reserved, to obtain injunctive relief to restrain any breach or
threatened breach by the Executive of this Agreement or otherwise to
specifically enforce any provision of this Agreement; provided, however, that
such right to injunctive relief does not preclude the Company from seeking
monetary damages for a breach by the Executive of this Agreement; and provided,
further, that the Company shall not be precluded from seeking monetary damages
from the Executive that exceed the amount of the Company’s obligations to
Executive.

 

  (b) Headings. The section and paragraph headings contained in this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

  (c) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

  (d) Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect.

 

  (e) Successors. This Agreement shall be binding upon and shall inure to the
benefit of each of the parties hereto, and their respective heirs, legatees,
executors, administrators, legal representatives, successors and assigns. The
provisions of Section 2(a) hereof are intended to be for the benefit of, and
shall be enforceable by, each Releasee and his, her or its, heirs and
representatives.

 

Confidential   

5

  



--------------------------------------------------------------------------------

  (f) Withholding. Executive acknowledges and agrees that Company has not made
any representations to him regarding the tax consequences of, or financial
advice with respect to, any amounts received by him pursuant to this Agreement.
All payments made by the Company to the Executive pursuant to Section l(b) of
this Agreement shall be reduced by all federal, state, city or other taxes that
are required to be withheld or deducted pursuant to any law or governmental
regulation. The Company, its officers and directors, employees or agents shall
not be liable for any losses or penalties incurred by Executive in connection
with the taxation of any payments or benefits pursuant to this Agreement or the
Employment Agreement.

THE EXECUTIVE SHALL HAVE TWENTY-ONE (21) DAYS TO CONSIDER THIS AGREEMENT AND
ONCE HE HAS SIGNED THIS AGREEMENT, THE EXECUTIVE SHALL HAVE SEVEN (7) ADDITIONAL
DAYS FROM THE DATE OF EXECUTION TO REVOKE HIS CONSENT TO THE RELEASE SET FORTH
ABOVE. Any such revocation shall be made by delivering written notification to
the Company as specified in the notice section above. In the event that the
Executive revokes his Release, all the terms of the other sections and
subsections of this Agreement, other than Section 1 (a) hereof, shall be null
and void and shall not become effective. If no such revocation occurs, the
Release and this Agreement shall become effective as of the eighth (8th) day
after the date the Executive signs this Agreement.

Executive acknowledges that he has read this Separation and Release Agreement
and that he understands and voluntarily accept its terms.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

EDGAR ONLINE, INC. By:  

LOGO [g89028sig3.jpg]

 

Name:   Philip Moyer Title:   CEO  

LOGO [g89028sig4.jpg]

 

By:   GREG ADAMS

 

Confidential   

6

  